The summary of the testimony appearing in the original opinion will not be repeated. The following is the substance of the evidence other than that of the accomplice Bunting:
Josh Dirden conducted a barbecue stand. He bought nothing but dressed meat. It was his custom to buy beef every Friday. On Friday, the last of the summer of 1929, Edgar Shrader and Leslie Bunting brought a small dressed beef to Dirden's place. Dirden bought the beef from Shrader. Dirden had never had any such transaction with Shrader at any previous or subsequent time; that is to say, he had not at any previous or subsequent time bought such meat from Shrader when Bunting was present. However, he had bought meat from Shrader on several occasions.
Jodie Johnson owned a cow which was marked in his brand, which cow ranged in the neighborhood of the locality of the home of Edgar Shrader. The cow gave birth to a calf some months before the date of the sale of the small beef to Dirden by Edgar Shrader. The calf was seen following the cow and was with the cow up until about the 10th or middle of August. Thereafter the cow was seen but the calf was missing. Johnson gave no one permission to take his animal.
Robert Shrader was not called as a witness for his brother, Edgar Shrader. No testimony denying or contradicting the statements detailed above was introduced.
With reference to the corroboration of an accomplice, the following quotation is taken from the case of Hoyle v. State, 4 Texas App., 239: *Page 627 
"The corroborating evidence must of itself, and without the aid of the testimony of the accomplice, tend in some degree to connect the defendant with the commission of the offense. It need not, as a matter of course, be sufficient to establish his guilt; for in that event the testimony of the accomplice would not be needed. The purpose of the statute was to prohibit a conviction unless there was some evidence, entirely outside of that of the accomplice, which of itself, and without the aid of the accomplice, tends at least to connect the defendant with the offense committed." See, also, Townsend v. State,90 Tex. Crim. 553, 236 S.W. 100.
That an accomplice witness may be corroborated by circumstances is not open to question. See Nash v. State,61 Tex. Crim. 267, 134 S.W. 709; Beeson v. State,60 Tex. Crim. 39, 130 S.W. 1006. The law does not demand corroboration with reference to every material fact. Nash v. State, supra; Myers v. State, 7 Texas App., 640; 1 Am.  Eng. Ency. of Law  Prac., p. 583. Nor is it required that corroborative evidence alone be sufficient to convict. Nourse v. State, 2 Texas App., 304. It has been said that corroborative evidence need not be direct and positive but simply such facts or circumstances as tend to support the testimony of the accomplice. Wright v. State, 31 Tex. Crim. 354,20 S.W. 756, 37 Am. St. Rep., 822. Corroborative evidence, however, must of itself, and without the aid of the testimony of the accomplice, tend in some degree to connect the accused with the commission of the offense. See Roquemore v. State, 54 Tex.Crim. Rep., 114 S.W. 140; Chandler v. State, 89 Tex.Crim. Rep., 232 S.W. 318; Boone v. State, 90 Tex.Crim. Rep., 235 S.W. 580; Branch's Ann. Tex. P. C., sec. 719, and cases cited.
In the reports the word "tend" has been defined "to have a leaning" (Chandler v. State, 89 Tex.Crim. Rep.,232 S.W. 318); "serve, contribute or conduce to some degree or way," or "have more or less bearing or effect" (Boone v. State, 90 Tex.Crim. Rep., 235 S.W. 580, 584); "to be directed as to any end, object or purpose," (Nash v. State,61 Tex. Crim. 259, 134 S.W. 709); and in Webster's Dictionary, the word "tend" is thus defined: "To be directed or have a tendency, conscious or unconscious, to any end, object or purpose."
The apparent impossibility of definitely describing or defining the meaning of the Legislature by the use of the word "tending" in the statute (article 718, C. C. P.), renders the question of the sufficiency of the corroboration perhaps the most difficult of solution and the subject of more controversy than the construction of any other statute on the subject of procedure. The precedents are far more lucid and numerous in stating what is not demanded than in disclosing what will be a compliance with the law.
Adverting to the evidence in the present instance, the theft of Johnson's *Page 628 
animal by some one is sufficiently established by circumstantial evidence. The difficulty arises in identifying the thief. The views of the writer upon the subject of corroboration are expressed in the case of Minor v. State,108 Tex. Crim. 1, 299 S.W. 422, 429, in the following language: "Circumstances proved by credible witnesses may be as potent as direct testimony in tending to connect the accused with the commission of the offense. The state is not called upon to point to some single or isolated fact which in itself, unrelated to other proven facts, will be sufficient corroboration. It is the combined and cumulative weight of the evidence furnished by non-accomplice witnesses which supply the test. If, by this rule, it appears on appeal that before the jury there was proof confirming the testimony of the accomplice to material facts tending to connect the accused with the commission of the offense, the law is satisfied. Underhill's Crim. Evi. (3d Ed.), secs. 129 and 130; Meredith v. State,85 Tex. Crim. 239, 211 S.W. 227; Wright v. State,47 Tex. Crim. 433, 84 S.W. 593; Huggins v. State, 85 Tex. Crim. 205,210 S.W. 804; Halbadier v. State, 85 Tex. Crim. 593,214 S.W. 349; Middleton v. State, 86 Tex. Crim. 307,217 S.W. 1046; Walker v. State, 94 Tex. Crim. 653,252 S.W. 543; Willman v. State, 99 Tex. Crim. 259,268 S.W. 933, 269 S.W. 801."
The testimony of Johnson and others showing the presence of the calf and its subsequent disappearance leaves little room for question that the jury was justified in concluding that the calf was stolen by some one about the time the accomplice declared in his testimony that he and the appellant stole a calf. The testimony of the nonaccomplice witness Dirden conveyed to the jury evidence showing that about the time the calf was stolen, Bunting (the accomplice) and Shrader brought to the place of business of Dirden the carcass of an animal coinciding in size with the calf in question and that Dirden purchased from Shrader the carcass mentioned. Dirden's testimony is to the effect that he had on previous occasions purchased meat from Shrader; that on no previous or subsequent occasion did he have such a transaction when the witness Bunting accompanied Shrader. The skin had been removed from the animal which Dirden purchased. Bunting said in his testimony that Shrader had shipped the hide of the stolen animal. If the hide had been produced and identified, circumstances would have been sufficient, without the testimony of Bunting (the accomplice) to fasten upon Shrader the guilt of the theft, for the reason that under such circumstances he would have been found in possession of the stolen property under circumstances sufficient, when unexplained, to show that he was the thief. His possession, therefore, of the carcass identified by Bunting and vouched for by Dirden, apparently meets the measure of the law requiring that before the jury is justified in convicting the accused of crime upon the *Page 629 
testimony of an accomplice witness, there must be other testimony tending to corroborate the testimony of the accomplice witness.
The motion for rehearing is overruled.
Overruled.